Title: To John Adams from Jan Willink, 19 September 1797
From: Willink, Jan,Willink, Wilhem
To: Adams, John



Amsterdam 19 Septembr. 1797

Dr. the Honorable John Adams Esqr. of Philadelphia His Account Current,
Cr.1795Aug13To Balance of Accountƒ176.13"""Sundry Goods p Captn. Gardner for Boston513.226"a Bond of the US No. 1751 at 98 pc980.1796Aug2"Idem.No. 900 at 90 3/4 pc916.7Oct24"12 Tall clocks sent to Wm. Smith of Boston283.141797Sept19"4 Bonds of the US. N. 852. 853. 2692 & N. 2073 at 84 pc3434.4ƒ63041795Febr1ByPremium on a Bond of 1784 N. 1023ƒ1000.Aug5"sundry coupons 7 ƒ50—pm. March 5 a ƒ50, 3 a ƒ40, pm. June 2 a ƒ50820.1796April26"Received of John Q. Adams Esqr. 20 coupons a ƒ40, and 7 a ƒ501150June2"Received from you 2 coupons a ƒ50 7 a ƒ50, & 3 a ƒ405701797May9"12 Coupons a ƒ50, 4 a ƒ40, & 2 a ƒ50860Aug30"Received from you 4 Coupons a ƒ50—& 40 a ƒ401800Sept19"Balance due to us which we carry to your debit on new account104ƒ6304Errors Excepted
Wm & J. Willink